Petition for Writ of Mandamus Denied and Memorandum Opinion filed
June 3, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00711-CV



                  IN RE VERANDA NATION, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              165th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-04914

                         MEMORANDUM OPINION

      On December 9, 2021, relator Veranda Nation, Inc. filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Ursula
A. Hall, presiding judge of the 165th District Court of Harris County, to rule on its
motion for leave to take depositions.
      Relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.




                                          2